Exhibit 10.100
 
 
 


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE,
OR TRANSFERRED IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL FOR THE COMPANY THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN IN-DEFINITE PERIOD OF TIME.  THE
ISSUER OF THIS SECURITY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
UNSECURED PROMISSORY NOTE




$2,900,000
Issue Date: October 30, 2017
 
Minneapolis, Minnesota
   

 
Subject to the terms and conditions of this Promissory Note (this "Note"), for
value received, OrangeHook, Inc., a Florida corporation (the "Company"), hereby
promises to pay to the order of Whitney Peyton (the "Holder"), the principal sum
of two million nine hundred thousand dollars ($2,900,000) (the "Principal
Amount"), together with interest thereon as indicated below.


1.     Maturity.  The Company shall pay the outstanding principal and all
accrued interest thereon in full on October 30, 2018 (the "Initial Maturity
Date"); provided, however, that the Company shall have the right to extend this
Note for one additional one-year period (the "Extended Maturity Date") by
providing the Holder written notice of its intent to extend no less than ten
(10) days prior to the Initial Maturity Date (the Initial Maturity Date and
Extended Maturity Date collectively referred to as the "Maturity Date").
2.     Interest.  Interest shall accrue from the date hereof on the unpaid
Principal Amount of this Note from time to time outstanding at a fixed rate of
nine and 99/100 percent (9.99%) per annum through the Maturity Date, or the date
of prepayment, whichever occurs first. Interest shall be computed on the actual
number of days elapsed in a 365-day year and shall not be compounded.  All
payments will be applied first to accrued interest until all then outstanding
accrued interest has been paid in full, and then to the repayment of principal
until all principal has been paid in full. Any remaining accrued interest shall
be payable in full on the Maturity Date.
3.     Payments and Prepayment.  The Company will make quarterly interest
payments in arrears beginning January 10, 2018 and on the 10th day of the first
month of each calendar quarter thereafter while the Note remains in effect. The
Company may prepay this Note, including outstanding principal and interest, at
any time without penalty or premium.
4.     Default.  The term "Event of Default" as used herein shall mean either of
the following events:
a.
Failure of the Company to pay the Principal Amount or any accrued interest when
due and within ten (10) business days after of the Company's receipt of written
notice by the Holder.

 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
b.
The Company voluntarily terminates operations or consents to the appointment of
a receiver, trustee or similar person with respect to all or a substantial part
of its assets.

c.
The Company admits its inability to pay its debts as they become due.

d.
The Company makes a general assignment for the benefit of its creditors; or

e.
The Company files a voluntary petition in bankruptcy, or a decree or other order
by a court of competent jurisdiction shall have been entered adjudging the
Company bankrupt or insolvent under the provisions of the United States
Bankruptcy Code or applicable insolvency law or statute providing for the
modification or adjustment of the rights of creditors, and such degree or order
shall have continued undischarged or unstayed for a period of sixty (60) days.

If any Event of Default shall occur, the Holder may by written notice to the
Company declare the entire unpaid principal amount and any interest accrued
thereon due and payable immediately.
5.     Unsecured Indebtedness.  This Note represents general, unsecured
obligations of the Company and will rank on parity with all other unsecured
indebtedness of the Company.
6.     No Recourse Against Others.  No director, officer, employee or
shareholder, as such, of the Company shall have any liability for any
obligations of the Company under the Note or for any claim based on, in respect
of or by reason of such obligations or their creation.  The Holder, by accepting
this Note, waives and releases all such liability as part of the consideration
for this issue of this Note.
7.     Amendments and Waivers.  Any term of this Note may be amended only with
the written consent of the Company and the Holder.
8.     Governing Law.  This Note is made in and shall be interpreted and
enforced in accordance with the internal laws of the State of Minnesota without
giving effect to its principles or provisions regarding choice of law. 
Jurisdiction and venue of any litigation arising out of this Note will be
exclusively in the Hennepin County District Court of the State of Minnesota or
the United States District Court for the District of Minnesota located in
Minneapolis, Minnesota.  Company and Holder submit to the personal jurisdiction
of such courts and waives any argument that either such court is an inconvenient
forum.
9.     Usury.  In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of the Principal Amount and applied against the Principal
Amount of this Note.
10.     Waiver.  Company hereby waives presentment, protest, demand for payment,
notice of dishonor, and any and all other notices or demands in connection with
the delivery, acceptance, performance, default, or enforcement of this Note.
11.     Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
12.     Notices.  All notices and demands under this Note will be in writing
sent by United States mail, registered or certified postage prepaid, or by a
reputable overnight courier service (such as Federal Express), with such notice
addressed to the recipient at the recipient's address set forth in the
Participation Agreement. Such notices will be effective three days after deposit
in the United States mail as provided above or upon delivery by reputable
overnight courier service as indicated in the records of such service.
13.     Assignment.  This Note, and the rights and obligations hereunder, are
not assignable by the Holder without the prior written consent of the Company.
14.     Headings.  All references in this Note to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.
 
 
 


[Signature Page Follows].
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.


ORANGEHOOK, INC.
 






By: /s/ David C. Carlson                                                    
     David C. Carlson
     Chief Financial Officer




 
 
 
 
 
 

 


- 4 -